Name: Council Regulation (EEC) No 1376/92 of 21 May 1992 amending Council Regulation (EEC) No 206/91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 92 Official Journal of the European Communities No L 147 / 5 COUNCIL REGULATION (EEC) No 1376 /92 of 21 May 1992 amending Council Regulation (EEC) No 206 / 91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , organization , Regulation (EEC) No 206 / 91 should be extended to the end of the 1992 / 93 milk year , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), and in particular Article 19 thereof, Article 1 In the second paragraph of Article 3 of Regulation (EEC) No 206 / 91 , '1991 / 92' is replaced by '1992 / 93'. Having regard to the proposal from the Commission ( 2 ), Whereas Regulation (EEC) No 206 /91 ( 3 ) provides for exemptions from the exclusion ofmilk products from inward processing arrangements which expired at the end of the 1991 /92 milk year ; whereas , in order to avoid compromising the normal disposal of Community products and the proper functioning of the common market Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1992 / 93 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148,28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EEC) No 374 /92 (OJ No L 41 , 18 . 2 . 1992 , p. 9 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 49 . ( 3 ) OJ No L 24, 30 . 1 . 1991 , p. 1 . Regulation as amended by Regulation (EEC) No 252 /92 (OJ No L 24 , 1 . 2 . 1992 , p. 89).